                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

BRIAN WILLIAMS,

                     Plaintiff,                                8:21CV197

       vs.
                                                                ORDER
SAFECO INSURANCE COMPANY OF
AMERICA, and LIBERTY MUTUAL
INSURANCE COMPANY,

                     Defendants.


      This matter comes before the Court on the Plaintiff’s Motion to Dismiss Defendant

Liberty Mutual Insurance Company (Filing Nos. 6 and 1). Just cause for the Motions

being demonstrated, the Court finds that Plaintiff’s Motion to Dismiss Defendant Liberty

Mutual Insurance Company should be granted.

      IT IS THEREFORE ORDERED that Liberty Mutual Insurance Company be

dismissed from the above captioned matter without prejudice.         Defendant Safeco

Insurance Company of America is to remain a defendant in this action.



      Dated this 28th day of May, 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
